DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/23/21 have been fully considered but they are not persuasive. 
Regarding claim 1,
 Applicant argues Thereafter, Agiwal indicates that if the minimum or essential SI for a particular SI of a second category “which UE wants to acquire is periodically broadcasted (or not provided on demand) then UE acquires the SI from the periodic broadcast using the scheduling information included in the first category (also referred as minimum SI or essential ST).” See Agiwal at paragraph [0054]; emphasis added. To instead receive SI that is provided on demand, Agiwal describes a process by which the UE may initiate a request for the system information by way of transmitting a PRACH preamble, to which the BS may transmit a RAR that includes an uplink (UL) grant for transmitting the SI request message. See id. at paragraphs [0055]-[0056]. In response to the RAR, the UE then transmits the request for the desired SI to the BS in the UL grant. See id. at paragraph [0057]. In response to the request, the one or more requested SIs “are provided within some time window (i.e. SI Response Window) after sending the SI request’ over a new radio-physical downlink control channel (NR-PDCCH). See id. at paragraph [0059]; emphasis added.
 However the examiner disagrees as the arguments concern only one embodiment of Agiwal.
Agiwal states: 
[0059] One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs. If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand. In one embodiment, UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested SIs.
 
At least in the above, Agiwal teaches providing all kind of scheduling information for receiving the SI. One of ordinary skill in the art would interpret the periodicity and SI window to be information for receiving the SI.

Regarding claim 1, 
Applicant also argues Consequently, in Zhang, no scheduling information for the EAS broadcast is provided, and no requests for EAS information are possible, as the EAS broadcast is either currently available or not, depending on the current value of the flag in the system information. Accordingly, like Agiwal, Zhang does not teach “transmitting an SI request message, and receiving the SI message based on the second information” included in the SIB 1, as recited in independent claim 21.
 However examiner disagrees for the same reasons above for Agiwal in that Agiwal teaches the scheduling information for receiving the system information.

Regarding claim 1,
	Applicant respectfully disagrees. As discussed above, Agiwal provides minimum SI or essential SI that may include an indication as to whether one or more other SIs “are periodically broadcasted or are provided on demand.” See Agiwal at paragraph [0052]. Consequently, Applicant respectfully submits that “a flag/bit to indicate broadcast availability,” as cited in the Action, is not a reasonable motivation to combine Zhang with Agiwal since Agiwal provides similar functionality.
 	However the examiner disagrees. 

] For example, in case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted whereas small cells may indicate that system information is not broadcasted. In another example, if there are several requests for system information provided on demand then network may start to broadcast the system information instead of providing on demand.
 
 	In the at least above Agiwal teaches indicating broadcasted or not broadcasted. It would have been a simple combination to include a broadcast on/off indication as taught by Zhang to provide a specific indication with the motivating being an improvement on the indication provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23-26, 28-30, 32-33, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (Pub No 20170251500) further in view of Zhang (Pub No 8368530).

Regarding claim 21 and 25 and 26 and 30, 
 	Agiwal teaches a communication method used for a terminal apparatus, the method comprising: 
 	first information indicating types of SIBS provided in a system information (SI) message, (interpreted as Minimum SI or essential SI may include an indication which indicates that all SIs of second category of system information are periodically broadcasted or are provided on demand, see para [0052]).
 	transmitting a SI request message, and receiving the SI message based on the second information (interpreted as The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs, see para [0057]).
 	receiving system information block (SIB) 1 which includes second information indicating scheduling time of the SI message, (interpreted as UE first determines whether that SI is periodically broadcasted or provided on demand. UE determines this based on indication included in first category (also referred as minimum SI or essential SI) of system information, see para [0057]).

 	However Agiwal does not teach third information indicating whether the SI message is broadcasted or not;   
 	in a case that the third information indicates that the SI message is indicated as broadcasting, receiving the SI message based on the second information,
 	in a case that the third information indicates that the SI message is indicated as not broadcasting, transmitting a SI request message, and receiving the SI message based on the second information.

 	Zhang teaches third information indicating whether the SI message is broadcasted or not; (interpreted as More specifically, a flag indicating that EAS cell broadcast is on or off is sent in the system information message, see col 5 line 36-38)
 	 in a case that the third information indicates that the SI message is indicated as broadcasting, receiving the SI message based on the second information, (interpreted as When the flag is set to indicate EAS cell broadcast is on, The portable device can then immediately change the portable device settings to turn on the cell broadcast feature, overriding previous user settings, see col 5 line 38-42)
 	 in a case that the third information indicates that the SI message is indicated as not broadcasting (interpreted as More specifically, a flag indicating that EAS cell broadcast is on or off is sent in the system information message, see col 5 line 36-38), 
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Agiwal  with the indication of broadcast being on/off as taught by Zhang since it would’ve been a simple substitution providing expected results of using a flag/bit to indicate broadcast availability.


Regarding claim 23 and 28 and 32 and 35,
 	Agiwal in view of Zhang teach the communication method used for a terminal apparatus according to claim 21, wherein transmitting the SI request message on a specific resource (interpreted as RAR includes an uplink (UL) grant for transmitting the SI request message, see Agiwal para [0056]).

Regarding claim 24 and 29 and 33 and 36,
 	Agiwal in view of Zhang teach the communication method used for a terminal apparatus according to claim 21, wherein the SI request message includes information about the SI message for which the terminal apparatus requests (interpreted as The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs, see Agiwal para [0057]).
  	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee with the SI message on specific resource as taught by Agiwal since it is known in the art of communications to transmit messages on assigned resources.

Claim 22, 27, 31, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal (Pub No 20170251500) further in view of Zhang (Pub No 8368530) and Zhu (Pub No 20150304989).

Regarding claim 22 and 27 and 31 and 34,
 	Agiwal in view of Zhang teaches a communication method used for a terminal apparatus according to claim 21,  but does not teach wherein if the SI message is not received within a first scheduling time, repeat reception at a next scheduling time for the SI message. 
 	Zhu teaches wherein if the SI message is not received within a first scheduling time, repeat reception at a next scheduling time for the SI message.(interpreted as For example, the device processor may reschedule the second RAT's system information monitoring operations to occur during a time in which the first RAT would not otherwise be receiving data from its network, see para [0133])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Zhang and Agiwal with the rescheduling of transmissions as taught by Zhu so that data can be received at a later time if there is failure in reception.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/OMER S MIAN/Primary Examiner, Art Unit 2461